Citation Nr: 0634212	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to eligibility for nonservice-connected death 
pension benefits.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served as a member of the New Philippine Scouts 
from May 1946 to April 1949. 

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied the appellant's claim for 
nonservice-connected death pension benefits.  The RO issued a 
notice of the decision in August 2003, and the appellant 
timely filed a Notice of Disagreement (NOD) that same month.  
Subsequently, in January 2004 the RO provided a Statement of 
the Case (SOC), and thereafter, in February 2004, the 
appellant timely filed a substantive appeal.

The appellant requested a videoconference hearing on this 
matter, but she failed to appear at the required time.

The RO issued a Supplemental Statement of the Case (SSOC) in 
April 2006.


FINDINGS OF FACT

1.	The veteran had service with the New Philippine Scouts 
from May 1946 to April 1949.

2.	The veteran did not possess the requisite service to 
qualify for VA non-service-connected death pension for his 
surviving spouse.   




CONCLUSION OF LAW

The requirements of basic eligibility for VA death pension 
benefits, based upon qualifying service by the late veteran, 
have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 1541 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 
3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  That is, the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

As explained in more detail below, the record shows that the 
veteran served in the Philippine Scouts from May 1946 to 
April 1949.  The appellant has conceded the nature of the 
veteran's service.  Thus, the veteran in the instant case did 
not possess the requisite service to qualify his surviving 
spouse for nonservice-connected death pension benefits.  As 
the facts are not in dispute, and resolution of the appeal 
depends upon an interpretation of the laws and regulations 
pertaining to nonservice-connected death pension benefits.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Even assuming that VCAA is applicable, there is no further 
duty to notify or assist the appellant.  In July 2003 and 
November 2003 letters, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claim.  The appellant was specifically informed as to 
what evidence she was to provide and to what evidence VA 
would attempt to obtain on her behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court 
commented on a certain perceived regulatory discrepancy 
regarding the types of documentation which a claimant may 
submit as evidence of valid military service.  In that case, 
the Court also held that an RO letter to the appellant which 
set forth certain notice provisions required by VCAA was not 
adequate because the letter only set out the types of 
evidence necessary to substantiate the underlying claim for 
benefits rather than the types of evidence necessary to show 
valid service.  However, in Pelea v. Nicholson, No. 01-1138 
(U.S. Vet. App. June 5, 2006) (per curiam order), due to the 
death of the claimant, the Court recalled the entry of 
judgment and mandate in Pelea v. Nicholson, 19 Vet. App. 296 
(2005), withdrew the August 5, 2005, opinion, vacated the 
Board's decision, and dismissed the appeal for lack of 
jurisdiction due to the appellant's death after judgment was 
entered but before mandate was issued. Accordingly, the prior 
directives of Pelea v. Nicholson, 19 Vet. App. 296 (2005) are 
no longer for application.

In noting that Pelea is no longer applicable, the Board 
points out that because it has not been established that the 
appellant's husband had the requisite service to render the 
appellant eligible for VA death pension benefits, and since 
there is no additional pertinent information to dispute the 
most recent service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
The service department has verified that the veteran in this 
case did not have the requisite service.  No notice can 
change the appellant's legal status.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice the appellant might receive.  Any 
noncompliance with the notice provisions of the VCAA is 
harmless.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128, 129 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).  

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claim.  VCAA notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices. 

The appellant was not notified of evidence necessary to 
establish an effective date should her claim be granted as is 
required per recent United States Court of Appeals for 
Veterans Claims (Court) precedent.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such a lack of 
notification, however, does not constitute prejudice, as the 
claim results in a denial, and remand for the issue would 
only cause additional delay with no benefit to the appellant.  


III. Eligibility for Nonservice-Connected Death Pension 
Benefits
a. Law & Regulations
Pursuant to 38 U.S.C.A. § 1541(a), VA "shall pay to the 
surviving spouse of each veteran of a period of war who met 
the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by this section . . . ."  38 U.S.C.A. § 1541(a).  Under 38 
U.S.C.A. § 1521(j), and relevant to the instant case, "[a] 
veteran meets the service requirements of this section if 
such veteran served in the active military, naval or air 
service" for a period of at least 90 days.  38 U.S.C.A. § 
1521(j).  "Active service" does not include "[s]ervice 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States . . . ."  38 U.S.C.A. § 107(a).  In addition, 
"[s]ervice in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by the 
Secretary . . . ."  38 U.S.C.A. § 107(b).   

Under 38 C.F.R. § 3.40(a) and (b), service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, constitutes recognized service for some, 
but not all, VA purposes.  38 C.F.R. § 3.40(a), (b) 
(providing that some, but not all, service in the Philippine 
Scouts is included for pension, compensation, dependency and 
indemnity compensation and burial allowance); see 38 U.S.C.A. 
§ 107.  Specifically, pursuant to § 3.40(b), persons with 
service in the Philippine Commonwealth Army, USAFFE, 
including the recognized guerrillas, or service with the New 
Philippine Scouts under Public Law 190, 79th Congress, will 
be deemed to have been in active military service with the 
Armed Forces of the United States for the purposes of 
compensation and dependency and indemnity compensation, but 
not for the purposes of establishing entitlement to 
nonservice-connected disability pension.  38 C.F.R. § 
3.40(b); see 38 U.S.C.A. § 107; accord Suaviso v. Nicholson, 
19 Vet. App. 532, 534 (2006) ("the law does not permit an 
award of VA non-service-connected pension benefits for 
service in the New Philippines Scouts"); see also Manlincon 
v. West, 12 Vet. App. 238, 240 (1999); Laruan v. Principi, 4 
Vet. App. 100, 101 (1994).  All enlistments of Philippine 
Scouts in the Regular Army between October 6, 1945 and June 
30, 1947 were made under the provisions of Public Law 190.  
38 C.F.R. § 3.40(b); see 38 U.S.C.A. § 107.

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  

The original Pelea case appeared to question the impact of 38 
C.F.R. § 3.203 on the question of verification of service.  
As noted, this case is no longer precedent opinion.  Further, 
the Board points out that 38 C.F.R. § 3.203 provides that VA 
may accept evidence submitted by a claimant without 
verification from the service department if it meets certain 
criteria.  First, the regulation appears to be permissive as 
evidenced by use of the word "may."  Second, 38 C.F.R. § 
3.41 states that for Philippine service the period of active 
service will be the date certified by the Armed Forces.  
Under 38 C.F.R. § 3.1(a), "Armed Forces" means the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  In view of these 
regulatory provisions, the Board concludes that "service 
department" means the appropriate unit of the Armed Forces 
responsible for certifying service.  In this case, as 
explained below, the Service Department has properly provided 
the certification requested.  Moreover, as noted above, the 
appellant does not dispute the dates and type of service 
certified in this case. 


b. Discussion
A Certification of Military Service reveals that the veteran 
served in the Philippine Scouts from May 1946 to April 1949, 
and the veteran's Enlisted Record and Report of Separation 
(Form WD53) similarly so indicates.  See 38 C.F.R. § 
3.203(a), (b) (setting forth requirements for service records 
as evidence of service and character of discharge).  The 
appellant has conceded the nature of the veteran's service in 
her February 2004 substantive appeal and November 2003 
Statement in Support of Claim.   

Pursuant to 38 C.F.R. § 3.40(a) and (b), a veteran who served 
as a New Philippine Scout, as did the veteran in this case, 
while eligible for compensation and dependency and indemnity 
benefits, is not eligible for nonservice-connected pension 
benefits.  38 C.F.R. § 3.40(b); see 38 U.S.C.A. § 107; accord 
Suaviso, 19 Vet. App. at 534 ("the law does not permit an 
award of VA non-service-connected pension benefits for 
service in the New Philippines Scouts").  Thus, the veteran 
in the instant case did not possess the requisite service to 
qualify his surviving spouse for nonservice-connected death 
pension benefits.  The requirements for basic eligibility for 
death pension benefits based upon qualifying service of the 
late veteran, therefore have not been met.  See 38 U.S.C.A. 
§§ 101, 107, 1521, 1541; 38 C.F.R. §§ 3.1, 3.3, 3.41.  As 
such, the Board must deny this appeal.    

Additionally, although the Board acknowledges the appellant's 
claim, set forth in a November 2003 correspondence, that 
service in the New Philippine Scouts is considered as part of 
the United States Military Service, therefore entitling her 
to death pension benefits, the relevant provisions of 38 
C.F.R. § 3.40 make clear that the appellant is not so 
eligible based on the documented nature of the veteran's 
service.  See 38 C.F.R. § 3.203(a), (b).  


ORDER

The claim for eligibility for nonservice-connected death 
pension benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


